CAMBREX CORPORATION EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-166260, 333-57404, 333-22017, 33-21374, 33-81782, 333-113612, 333-113613, 333-129473, 333-136529, 333-174124 and 333-181053) of Cambrex Corporation of our reports dated February 7, 2013, relating to the consolidated financial statements and schedule, and the effectiveness of Cambrex Corporation’s internal control over financial reporting, which appear in this Annual Report on Form 10-K. /s/ BDO USA, LLP Woodbridge, New Jersey February 7, 2013 86
